                Case 1:19-cr-00183-ELH Document 45 Filed 03/25/20 Page 1 of 1



                                   United States District Court
                                      District Of Maryland
     Chambers of                                                                 101 West Lombard Street
Ellen Lipton Hollander                                                           Baltimore, Maryland 21201
  District Court Judge                                                                 410-962-0742

                                                       March 25, 2020

      LETTER ORDER TO COUNSEL

             Re:      United States v. Rosensteel
                      Case No.: ELH-19-cr-0183

      Dear Counsel:

            Pursuant to the Second Amended Standing Order 2020-05, issued by Chief Judge Bredar
      on March 20, 2020, all nonessential proceedings are cancelled through April 24, 2020.
      Accordingly, the Rearraignment currently scheduled for April 17, 2020, is hereby cancelled.
      The matter will be rescheduled as soon as possible, given the circumstances.

                                                       Very truly yours,


                                                              /s/
                                                       Ellen L. Hollander
                                                       United States District Judge
